Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claim 1 is currently under examination wherein no claim has been amended in applicant’s amendment filed on December 23rd, 2021. 
Status of Previous Rejections
2.	The previous rejection of claim 1 under 35 U.S.C. 103 and on the ground of nonstatutory obviousness-type double patenting as stated in the Office action dated September 24, 2021 have been withdrawn in light of applicant’s arguments filed on December 23rd, 2021. 
Allowable Subject Matter
3.	Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: 
The applicant’s arguments filed on December 23rd, 2021 have obviated the previous rejections of claim 1 under 35 U.S.C. 103 as being unpatentable over JP (11-323396 A) and on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,144,695 B2 as stated in the Office action dated September 24, 2021. JP (‘396 A) and claims 1-5 of U.S. Patent No. 10,144,695 B2 do not disclose the pH ranges of the trivalent iron salt aqueous solution and the prepared iron soap slurry as claimed in claim 1. A further search for the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

















Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733

1/28/2022